DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1. 3-4, 6, 9, 11-13, 16, 18, 22-25 and 27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Robillard et al (US2004/0259975).
Robillard sets forth photobleachable ink compositions. Said compositions comprise a photopolymerizable vehicle, a photochromic dye, an inorganic or organic metallic salt and a sensitizer.  Said photochromic dye is from the spiropyran family and renders at least part of the cured ink composition invisible when exposed to light—see abstract and [0024], [0026] – [0028], [0030], [0038], and examples.  
Per example 3, Robillard sets forth a photobleachable ink composition comprising Ludopal P6 (unsaturated polyester resin—ethylenic unsaturation) ; benzoyl peroxide, 8-methoxy-6-nitro(spiro(2H-1- benzopyran-2,2'-indoline); zinc naphtenate, Ixan SGA; toluene and thiourea, wherein the 8-methoxy-6-nitro(spiro(2H-1-
    PNG
    media_image1.png
    175
    339
    media_image1.png
    Greyscale
, wherein EPD is NO2.  Any article with said printing ink cured there upon is deemed to anticipate claim 25.  

Allowable Subject Matter

Claims 7, 14, 17, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc